Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-17-00542-CV

                                        THE CITY OF ALICE,
                                             Appellant

                                                    v.

                                           Christine REYES,
                                               Appellee

                      From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-15-336
                             Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: November 1, 2017

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal, stating that the parties have

reached an agreement that resolves this dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.).

                                                     PER CURIAM